Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-6, 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a medical device system comprising: the first remote interface: initiates a command related to the communication of safety critical information to the first medical device (infusion pump) based on an input; displays a message on the first remote interface that the communication of the safety critical information to the first medical device requires confirmation using the second remote interface; sends the communication to the second remote interface; and once confirmation is received by the second remote interface, the second remote interface communicates the command to the first medical device.
The closet prior art of record is Moberg et al. (US 2011/0178462), Avrahami et al. (US 6,597,946), however these references do not disclose the device as claimed or described above.
Moberg (as discussed in the Final Rejection 11/29/21 & Remarks 02/25/22) fails to the first remote interface that: displays a message displays a message on the first remote interface that the communication of the safety critical information to the first medical device requires confirmation using the second remote interface.  
Avrahami discloses a medical device system, in Fig. 14 comprising: a first medical device (infusion pump) 350; a first remote interface 412; and a second remote interface 402, located separate from the first medical device 350 and the first remote interface 402, in communication with the first remote interface 412 and the first medical device 350, wherein the first remote interface 412: initiates/sends a command related to the communication of safety critical information (e.g. indicative of the amount and timing of drug delivery to the subject, and/or results of analyses performed by device 350, col. 27, lines 46-55) to the first medical device 350 (via the second remote interface 402) based on an input (the data sent by the device 350 to the computer 412, col. 27, lines 40-42). Although the first remote interface 412 send an instruction to the first medical device 350 (via the second remote interface 402) and then the first medical device follows the instruction as the first remote control provided). 
However, Avrahami fails to disclose the limitations that: displays a message on the first remote interface that the communication of the safety critical information to the first medical device requires confirmation using the second remote interface; sends the communication to the second remote interface; and once confirmation is received by the second remote interface, the second remote interface communicates the command to the first medical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783